COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 GUY KENERSON,                                   §
                                                                  No. 08-08-00217-CR
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                            Criminal District Court No. One
 THE STATE OF TEXAS,                             §
                                                                of El Paso County, Texas
                   Appellee.                     §
                                                                  (TC#20080D00935)
                                                 §

                                   MEMORANDUM OPINION

       This is an appeal from a jury conviction for three counts of delivery of cocaine in an amount

less than one gram. Each count was enhanced by the allegation of four prior felony convictions. The

court assessed punishment at eleven years’ imprisonment on each count to run concurrently. We

affirm the judgment as reformed.

       Appellant’s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,

18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might arguably support the

appeal. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684

(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v.

State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of counsel’s brief has been delivered to

Appellant, and Appellant has been advised of his right to examine the appellate record and file a pro

se brief. A pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief and agree that the appeal is wholly
frivolous and without merit. Further, we find nothing in the record that might arguably support the

appeal.

          However, we note that the Nunc Pro Tunc Judgment reflects that Appellant was convicted only

of one count. This Court has the authority to reform the trial court’s judgment to correct a clerical

error. See TEX . R. APP . P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993). When

there is a variation between the oral pronouncement of sentence and the written memorialization of

the sentence, the oral pronouncement controls. See Coffey v. State, 979 S.W.2d 326, 328 (Tex. Crim.

App. 1998). The jury returned three separate verdicts one on each count, and the court assessed

punishment at eleven years’ imprisonment on each count to run concurrently. Accordingly, we reform

the judgment and order the District Clerk of El Paso County to issue two nunc pro tunc judgments in

accordance with TEX . CODE CRIM . PROC. ANN . art. 42.01 (Vernon 2006).

          One judgment is to include the notations that Appellant was convicted by the jury on count two

committed on December 4, 2007 for delivery of a controlled substance in penalty group two in an

amount less than one gram, and with the same punishment of eleven years’ imprisonment as a second

degree-felony, as assessed by the court as in count one. The judgment should indicate that the sentence

is to run concurrent with the other two counts. The judgment should indicate that Appellant pleaded

“not true” to enhancement paragraphs one and four, no plea to enhancement paragraph two, and a plea

of “true” to paragraph three. The judgment should indicate that the court found all four enhancement

paragraphs to be true.

          The third judgment should reflect that Appellant was convicted by the jury on count three

committed on December 7, 2007 for delivery of a controlled substance in penalty group one in an

amount less than one gram, and with the same punishment of eleven years’ imprisonment as a second-

degree felony as assessed by the court as in counts one and two. The judgment should indicate that
the sentence is to run concurrent with the other two counts. The judgment should also indicate that

Appellant pleaded “not true” to enhancement paragraphs one and four, and true to enhancement

paragraphs two and three. It should be stated that the court found all four enhancement paragraphs to

be true. The judgment should reflect that the sentences on all three counts are to run concurrently.

       The District Clerk of El Paso County is to prepare the nunc pro tunc judgments and include

them in a supplemental clerk’s record and forward them to this Court by October 21, 2009.

       The judgment, as reformed, is affirmed.



                                              GUADALUPE RIVERA, Justice

October 7, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)